       Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND

ESTATE OF KE ZHENGGUANG,

                             Petitioner,

               —against—
                                           8:18-cv-03546-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                           Respondent.



ESTATE OF KE ZHENGGUANG,

                             Petitioner,

               —against—

YU NAIFEN STEPHANY                         8:20-cv-2260-PWG
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                           Respondent.



                RESPONDENT STEPHANY YU’S OPPOSITION TO
                PETITIONER’S MEMORANDUM IN SUPPORT OF
             ITS PROPOSED FORM OF CONSOLIDATED JUDGMENT




December 11, 2020
            Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 2 of 10



                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

DISCUSSION ................................................................................................................................. 2

          I.         The Court Should Not Impose Post-Award,
                     Prejudgment Interest For Order 8 ........................................................................... 2

          II.        The Court Should Not Impose Post-Award,
                     Prejudgment Interest For Order 9 ........................................................................... 5

CONCLUSION ............................................................................................................................... 5
           Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 3 of 10



                                             TABLE OF AUTHORITIES

                                                                                                                         Page(s)

Cases

CSX Transportation, Inc. v. Transportation–Communications International Union,
      413 F. Supp. 2d 553 (D. Md. 2006) .................................................................................... 4

STMicroelectronics, N.V. v. Credit Suisse Securities (USA) LLC,
      648 F.3d 68 (2d Cir. 2011).................................................................................................. 4




                                                               - ii -
         Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 4 of 10



                                         INTRODUCTION

        The primary dispute between the parties is whether the arbitral tribunal required

respondent Stephany Yu to pay post-award interest as to a certain conditional amount, referred to

as Order 8, that has yet to come due. The tribunal did not. That much is clear from what

arbitrators wrote in their rulings, and from the fact that it would make no sense for Ms. Yu to

bear the full cost for the delay in satisfying conditions that are outside her control and with which

the petitioner (the “Estate”) is actively interfering.

        The Estate incorrectly focuses on two passages from the tribunal’s June 2020 Costs and

Interest Ruling that supposedly support its position. Neither does.

        The first, as explained in Ms. Yu’s opening brief, refers only to the rate that would apply

if an enforcement court were to later impose interest. It does not contradict the tribunal’s own

Orders, which provide only for a fixed timeframe of pre-award interest, and do not refer to

post-award interest at all.

        The second passage is one the Estate has misrepresented to the Court. The Estate’s brief

quotes a passage from the ruling that was summarizing the Estate’s arguments, but presents the

quote as if the tribunal were speaking for itself or adopting that view. The quoted passage

actually cuts against the Estate’s position here. It shows that the tribunal recognized that the

Estate was advocating for post-award interest, but chose instead to issue an Order that was

exactly in the form Ms. Yu had proposed—and that said nothing about post-award interest.

        This Court should not impose judgment against Ms. Yu for amounts the arbitrators

considered and rejected.
          Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 5 of 10



                                            DISCUSSION

I.       THE COURT SHOULD NOT IMPOSE POST-AWARD,
         PREJUDGMENT INTEREST FOR ORDER 8

         Ms. Yu’s opening papers provided three reasons why this Court should not impose

post-award, prejudgment interest for Order 8:

        Plain Language. The Orders of the underlying arbitration rulings provide for a fixed
         period of pre-award interest for Order 8—36 months—and do not provide for post-award
         interest. (ECF 70 “Yu Br.” 12-13.)

        Conditional Nature of the Payment. Given that the payment obligation in Order 8 is
         conditional, and requires the Estate’s cooperation to be triggered, the tribunal could not
         possibly have intended to rule that Ms. Yu would be automatically responsible for all
         delays going forward. (Id. at 13-15.)

        Estate’s Obstruction. To the extent the Court believes it has discretion on this issue, the
         circumstances weigh heavily against awarding any post-award interest because the Estate
         has for years impeded the satisfaction of the conditions to Order 8, so as to gain an
         advantageous tax position. (Id. at 5-8, 10-11, 15.)

         The Estate is well-familiar with all three of these points, but chose in its brief to address

only the first, concerning the text of the arbitration rulings themselves. But the rulings do not

support its position. The arbitral tribunal awarded interest only for “36 months.” (June 2020

Costs and Interest Ruling at 12 (¶ 44).) That was based on a proposal by Ms. Yu and the other

respondents focused on pre-award events. Specifically, 36 months was the length of the

arbitration, less delays for which the respondents could not be responsible. (March 2020 Costs

and Interest Ruling at 26 (¶ 61(2)).) If the tribunal wanted interest on Order 8 to carry forward

indefinitely, it would have said so, instead of fixing a specified period.

         Against the plain language of what the tribunal ordered, the Estate makes two arguments,

neither of which is persuasive.

         First, the Estate takes out of context a passage from the March 2020 Costs and Interest

Ruling that refers to establishing a particular interest rate (Hong Kong Prime, Plus 1 %) “as the



                                                  -2-
        Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 6 of 10



applicable interest rate after the arbitration award until the Respondents pay off the money,” as

opposed to the default, higher 8% rate set by a Hong Kong statute. (March 2020 Costs and

Interest Ruling, at 41 (¶ 103).) As detailed in Ms. Yu’s opening brief, whatever the tribunal

intended by this passage, the language above did not make it into the operative “Orders” section

of the either of the Costs and Interest Rulings. (Yu Br. 15-16.) Regardless, the more natural

reading of this passage is that if an enforcement court were to later apply post-award interest, the

rate should be lower than the 8% statutory rate. Thus, for example, if the conditions for Order 8

were satisfied at some point in the future, the tribunal appears to have intended that the interest

rate from that time would vary from the default, statutory rate of 8% otherwise applicable in

Hong Kong (assuming enforcement were to occur in Hong Kong).

       Second, the Estate misrepresents a portion of the June 2020 Costs and Interest Ruling

that, in fact, cuts against its position. Specifically, the Estate quotes a portion of the June 2020

Costs and Interest Ruling that states that there is “no room for ambiguity” that the respondents

must “pay interest at HSBC prime rate + 1% after the award is issued.” (ECF 71 (“Estate Br.”) 7

(quoting June 2020 Costs and Interest Ruling, at 10 (¶ 35).) But the Estate fails to tell the Court

that the passage was below the heading “Reply opinions raised by the second claimant [the

Estate] on 15 May 2020,” making clear that the tribunal in the quoted passage was summarizing

the Estate’s arguments, not adopting them. (June 2020 Costs and Interest Ruling, at 10.) It is

standard practice for HKIAC rulings to summarize each side’s position before setting forth the

Orders, and this one is no exception. It includes a detailed summary of the arbitral respondents’

positions, as well, under the heading “Reasons of the respondents.” (See id. at 8-9 (¶¶ 31-32).)

       A few lines below what the Estate has quoted to this Court as the tribunal’s views is the

heading “Decision of the arbitral tribunal.” (Id.) That is where the tribunal’s views can be found.




                                                 -3-
        Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 7 of 10



Importantly, in this section, the arbitral tribunal issued an Order in exactly the form that Ms. Yu

had proposed, without any indication that it was adopting or agreeing with the Estate’s views.

(Compare id. at 8 (¶ 30) with id. at 11 (¶ 37).) The resulting Order is clear that the interest

period is “36 months.” (Id.) This shows that the tribunal, clearly well aware of the Estate’s belief

that post-award interest should be awarded, chose to issue an award that provided otherwise.

The Court should not countermand the tribunal by awarding interest that the tribunal chose not to

award. STMicroelectronics, N.V. v. Credit Suisse Sec. (USA) LLC, 648 F.3d 68, 83 (2d Cir.

2011) (“silence on the subject of post-award interest strongly suggests by negative implication

that the arbitrators contemplated and rejected” post-award interest); CSX Transp., Inc. v.

Transportation–Comm. Int’l Union, 413 F. Supp. 2d 553, 572 (D. Md. 2006), aff’d, 480 F.3d 678

(4th Cir. 2007) (no prejudgment interest where underlying awards did not provide for it).

       The plain language of the operative Order accords with common sense. The tribunal

could not have intended for Ms. Yu to bear the full cost of any delay when the Order 8 payment

is conditional on matters outside her control, such as the cooperation of the Estate (and its co-

claimant Mr. Xu), and with various regulatory approvals in China and Hong Kong. (Yu Br.

12-13.) The Estate simply ignores the issue of how its proposal makes any practical sense.

       The Estate also ignores the history of its efforts to impede the conditions being satisfied,

which are the primary reasons why the Order 8 conditions are not yet satisfied and which make it

especially inappropriate for Ms. Yu to bear the cost of delay. (Id. at 5-8, 10-11, 15.) The Estate

should not be financially compensated for impeding the completion of the tribunal’s Orders. The

tribunal’s rulings do not indicate that that this result was intended and, to the extent the Court

concludes it has any discretion on the issue, the facts should weigh decisively against any post-

award interest.




                                                -4-
        Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 8 of 10



II.    THE COURT SHOULD NOT IMPOSE POST-AWARD,
       PREJUDGMENT INTEREST FOR ORDER 9

       The same Order that specifies a fixed (not open-ended) period of interest for Order 8 also

specifies a fixed period for Order 9: “204 days of interest period (from 8 August 2017 to 28

February 2018).” (June 2020 Costs and Interest Ruling at 12 (¶ 44).) As summarized in Ms.

Yu’s opening brief, this clear directive should be enforced as written, just as with the similar

directive for Order 8. (Yu Br. 17-19.) The Estate’s brief does not address the fact that the

tribunal specifically fixed a period of 204 days, and instead argues for a view that would replace

the clear, fixed period with an open-ended one. (Estate Br. 6-9.)

       Ms. Yu’s opening brief further explained that, to the extent the Court concludes that post-

award interest nonetheless falls within its discretion, the Court should decline to award any post-

award interest for Order 9. (Yu Br. 17-19.) This would be the only fair and equitable result

because Ms. Yu has repeatedly acted in good faith in trying to pay the Estate in China, in the

face of serious risk of breaking Chinese law if she complied with the Estate’s demands that it be

paid elsewhere. (Id.) This is yet another known issue that the Estate chooses to ignore.

                                         CONCLUSION

       For the stated reasons, and those in Ms. Yu’s original brief, the Court should enter Ms.

Yu’s proposed form of consolidated, final judgment.




                                                -5-
        Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 9 of 10



Dated: December 11, 2020                       Respectfully submitted,

                                               STEPTOE & JOHNSON LLP

                                               By:     /s/ Michael J. Baratz
Charles Michael*                                     Michael J. Baratz (Bar No. 16391)
(signed by Michael J. Baratz with permission         1330 Connecticut Avenue, NW
of Charles Michael)                                  Washington, DC
Steptoe & Johnson LLP                                (202) 429-3000
1114 Avenue of the Americas                          mbaratz@steptoe.com
New York, New York 10036
(212) 506-3900
cmichael@steptoe.com
*Admitted pro hac vice
                            Counsel for Respondent Stephany Yu




                                            -6-
        Case 8:18-cv-03546-PWG Document 72 Filed 12/11/20 Page 10 of 10



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of December, 2020, copies of the foregoing

Respondent Stephany Yu’s Opposition to Petitioner’s Memorandum in Support of Its Proposed

Form of Consolidated Judgment was served via the Court’s CM/ECF system to all counsel and

parties receiving electronic notice of pleadings filed in this case.




                                                          /s/ Michael J. Baratz
                                                       Michael J. Baratz (Bar No. 16391)
                                                       Steptoe & Johnson LLP
                                                       1330 Connecticut Avenue, NW
                                                       Washington, DC 20036
                                                       (202) 429-3000
                                                       mbaratz@steptoe.com

                                                       Counsel for Respondent Stephany Yu
